[Cite as Hunt v. Sheldon, 127 Ohio St. 3d 14, 2010-Ohio-4991.]




              HUNT, APPELLANT, v. SHELDON, WARDEN, APPELLEE.
         [Cite as Hunt v. Sheldon, 127 Ohio St. 3d 14, 2010-Ohio-4991.]
Court of appeals’ judgment dismissing petition for writ of habeas corpus
        affirmed.
 (No. 2010-0971 — Submitted October 13, 2010 — Decided October 20, 2010.)
       APPEAL from the Court of Appeals for Marion County, No. 9-10-28.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
amended petition of appellant, Rickie Lee Hunt, for a writ of habeas corpus to
compel his release from prison. “ ‘[H]abeas corpus is proper in the criminal
context only if the petitioner is entitled to immediate release from prison or some
other physical confinement.’ ” Keith v. Bobby, 117 Ohio St. 3d 470, 2008-Ohio-
1443, 884 N.E.2d 1067, ¶ 12, quoting Scanlon v. Brunsman, 112 Ohio St. 3d 151,
2006-Ohio-6522, 858 N.E.2d 411, ¶ 4. Hunt’s prison sentence has not expired,
and he has no inherent or constitutional right to be released before its expiration,
State ex rel. White v. Ohio Adult Parole Auth., 98 Ohio St. 3d 290, 2003-Ohio-
773, 783 N.E.2d 900, ¶ 3; Hattie v. Anderson (1994), 68 Ohio St. 3d 232, 233, 626
N.E.2d 67 (“R.C. 2967.03 creates no expectancy of parole or a constitutional
liberty interest sufficient to establish a right of procedural due process”); Layne v.
Ohio Adult Parole Auth., 97 Ohio St. 3d 456, 2002-Ohio-6719, 780 N.E.2d 548, ¶
28 (Ohio Adult Parole Authority “has wide-ranging discretion in parole matters”).
We deny appellant’s motion for oral argument and appointment of counsel.
                                                                    Judgment affirmed.
        BROWN,      C.J.,   and    PFEIFER,     LUNDBERG        STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                            SUPREME COURT OF OHIO




                              __________________
       Rickie Lee Hunt, pro se.
       Richard Cordray, Attorney General, and Stephanie Watson, Principal
Assistant Attorney General, for appellee.
                           ______________________




                                        2